UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-5227


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

SANDRA G. ROBINSON,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Henry M. Herlong, Jr., Senior
District Judge. (6:09-cr-00578-HMH-3)


Submitted:   September 30, 2010           Decided:   October 7, 2010


Before NIEMEYER, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Leslie Sarji Locklair, LOCKLAIR & LOCKLAIR, PC, Surfside Beach,
South Carolina, for Appellant.     William Jacob Watkins, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Sandra G. Robinson pled guilty to conspiracy against

the United States, fraud and related activity in connection with

identification documents, and aggravated identity theft based on

her activities in making counterfeit checks using identification

information       gathered       from    stolen       mail.       The     district           court

sentenced     her    to    24    months     imprisonment          for     the         first   two

offenses, and a consecutive 24 months on the aggravated identity

theft      conviction.           Robinson’s        counsel        filed       a       brief    in

accordance      with      Anders    v.    California,           386    U.S.   738       (1967),

stating that, in counsel’s view, there are no meritorious issues

for   appeal,      but    questioning       whether        Robinson’s         sentence        was

improperly enhanced in relation to the extent of her involvement

in the conspiracy, whether the district court’s consideration of

the   18    U.S.C.     § 3553(a)        (2006)     factors       was    sufficient,            and

whether      Robinson’s         sentence      is      reasonable.                 Finding      no

reversible error, we affirm.

             On     appeal,      Robinson     asserts         that     her    sentence         is

procedurally unreasonable because the district court failed to

adequately analyze the statutory sentencing factors set forth in

18 U.S.C. § 3553(a), and explain the reasons for selecting the

forty-eight-month total sentence.                  When      determining          a   sentence,

the   district       court      must     calculate        the    appropriate           advisory

guidelines        range    and     consider      it     in      conjunction           with    the

                                             2
§ 3553(a) factors.         Gall v. United States, 552 U.S. 38, 49-50

(2007).        Additionally, the district court “must place on the

record    an    individualized       assessment       based   on     the    particular

facts of the case before it.”             United States v. Carter, 564 F.3d

325, 330 (4th Cir. 2009) (internal quotation marks omitted).

Appellate review of a district court’s imposition of a sentence,

“whether       inside,   just   outside,        or   significantly         outside   the

[g]uidelines range,” is for abuse of discretion.                           Id. at 41.

Sentences within the applicable guidelines range are presumed by

the appellate court to be reasonable.                   United States v. Pauley,

511 F.3d 468, 473 (4th Cir. 2007).

               The district court followed the necessary procedural

steps     in     sentencing     Robinson,        appropriately        treating       the

sentencing       guidelines     as   advisory,       properly       calculating      and

considering the applicable guidelines range, and weighing the

relevant § 3553(a) factors.               Additionally, the district court

considered and adopted the findings in the presentence report,

considered the statements and arguments asserted by counsel on

Robinson’s      behalf,   including       her    lack    of   any    prior    criminal

history, and allowed Robinson’s daughter to address the court

and plea for leniency for her mother.                 The court noted, however,

that,     shortly    after      joining       the    conspiracy,      Robinson       was

arrested and, upon release, she resumed her criminal activities.



                                          3
             We are satisfied from our review of the record “‘that

[the district court] has considered the parties’ arguments and

has    a     reasoned      basis         for       exercising      [its]      own    legal

decisionmaking authority.’”                United States v. Engle, 592 F.3d

495, 500 (4th Cir.) (quoting Rita v. United States, 551 U.S.

338, 356 (2007)) (alterations in original), petition for cert.

filed, 78 U.S.L.W. 3764 (U.S. June 10, 2010) (No. 09-1512).                              We

find    no     abuse      of     discretion           in     the   district         court’s

determination of Robinson’s sentence, and therefore affirm.

             In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.      This court requires that counsel inform Robinson, in

writing,     of    the   right      to   petition      the    Supreme      Court    of   the

United States for further review.                     If Robinson requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                        Counsel’s motion must

state that a copy thereof was served on Robinson.                             We dispense

with oral argument because the facts and legal contentions are

adequately        presented    in    the       materials     before     the    court     and

argument would not aid the decisional process.

                                                                                   AFFIRMED




                                               4